DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 1/06/2021 have been fully considered but they are not persuasive.
Applicant argues that the references fail to teach or suggest “wherein the mapping comprises assigning the location for each encoded bit based on a number of modulation symbols of the two or more modulation symbols and a number of bits per modulation symbol” because each of the references teach mapping bits to only one constellation symbol.  In particular, Applicant points out that Choi Fig. 8 clearly states “one 16-QAM symbol length”.
n to bn+3 (paragraph 79) are mapped to the one QAM symbol shown.  However, the description of the one QAM symbol is shown for brevity in the explanation of Fig. 8 and it would have been clear to a skilled artisan at the time the invention was filed that Choi is not stating that only one QAM symbol be used.  Paragraph 75 states that 464 bits are allocated to 116 symbols in each transmission burst.  In Fig. 8, for example, the succeeding bits bn+4 to bn+7 (not labeled) would have been mapped to another QAM symbol.  Similarly, preceding bits bn-4 (not labeled) to bn-1 would have been mapped to a different QAM symbol. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 6, 9, 21, 26, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US Pat. Pub. 2012/0051460; hereinafter referred to as Jeong) in view of Kim et al (US Pat. Pub. 2003/0120995; hereinafter referred to as Kim) in view of Choi et al (US Pat. Pub. 2008/0049857; hereinafter referred to as Choi).
As per claims 1, 21:	Jeong teaches an apparatus and method of wireless communications, comprising: 
encoding a code block using a low-density parity-check (LDPC) code to generate a stream of encoded bits including systematic bits and parity bits, wherein the systematic bits and parity bits are output with the systematic bits followed by the parity bits (Fig. 3 and paragraph 18); 
arranging the encoded bits in modulation symbols according to a relative priority of each encoded bit (paragraphs 75 last sentence, paragraph 83); and
transmitting the modulation symbols (Fig. 9, 932).
Not explicitly disclosed is wherein arranging the encoded bits comprises mapping each encoded bit to a location within a group of two or more modulation symbols, wherein a most significant bit of each modulation symbol includes a systematic bit, wherein the mapping comprises assigning the location for each encoded bit based on a number of modulation symbols of the two or more modulation symbols and a number of bits per modulation symbol.  However, Kim in an analogous art teaches a symbol 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to arrange the systematic bits of Jeong in the MSB of each modulation symbol.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because Jeong teaches the MSB having the highest reliability in the modulation signal, and Kim suggests using those positions for the systematic bits.
Also not explicitly disclosed is a group of two or more modulation symbols; mapping each encoded bit to a location within the group of two or more modulation symbols; wherein the mapping comprises assigning the location for each encoded bit in order of relative priority to a most significant bit that is available across the group of two or more modulation symbols, and wherein the mapping comprises assigning the location for each encoded bit based on a number of modulation symbols of the two or more modulation symbols and a number of bits per modulation symbol.  However, Choi in an analogous art teaches the modulation symbol mapping in Fig. 8 comprising at least two groups (bn to bn+3; bn+4 to bn+7), with each group ordered with high reliability symbols followed by low reliability symbols (see Fig. 8), wherein the mapping comprises assigning the location for each encoded bit based on a number of modulation symbols of the two or more modulation symbols (paragraph 75; 116 symbols) and a number of bits per modulation symbol (Fig. 8 and paragraph 79; four bits per symbol).  
Therefore, in applying the teachings of Jeong and Kim above, a skilled artisan would have assigned the high reliability most significant bit position to the systematic bits, and 
As per claims 6, 26:	Jeong and Kim further teach the apparatus and method above, wherein lower priority bits are located in a least significant bit of each of the one or more modulation symbols (Kim teaches mapping lower priority bits to low reliability positions in paragraph 13, and Jeong teaches the least significant bit having low reliability so therefore it would be obvious to locate lower priority bits in a LSB of the modulation symbol).
As per claims 9, 29:	 Jeong teaches the apparatus and method above, further comprising determining the relative priority of the systematic bits and the parity bits based on an encoding scheme of the LDPC code (Fig. 5; bit mapper 515 operates on data provided by the encoder 511, therefore it is necessarily based on the coding scheme of encoder 511).

Claims 2, 11, 12, 16, 19, 22, 30, 32 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jeong in view of Kim in view of Choi in view of Ismail (US Pat. Pub. 2007/0079213). 
As per claims 2, 22:
	Jeong et al teach the apparatus and method above.  Not explicitly disclosed is wherein the arranging comprises reordering the stream of encoded bits according to the 
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to reorder the stream of encoded bits according to the relative priority.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have been necessary to order the bits by degree in order to perform the modulation techniques suggested by Jeong in paragraph 75.
As per claims 11, 30:	Jeong teaches an apparatus configured to:
encode a code block using a low-density parity-check (LDPC) code to generate a stream of encoded bits including systematic bits and parity bits, wherein the systematic bits and parity bits are output with the systematic bits followed by the parity bits (Fig. 3 and paragraph 18); 
arrange the encoded bits in one or more modulation symbols according to a relative priority of each encoded bit (paragraphs 75 last sentence, paragraph 83); and 
transmit the modulation symbols (Fig. 9, 932).
Not explicitly disclosed is a memory and a processor in communication with the memory; or a computer-readable medium storing computer code executable by a processor for wireless communications.  However, Ismail in an analogous art teaches a wireless communication device comprising a memory (Fig. 5, 304) and a processor in communication with the memory (Fig. 5, 302); and further comprising a computer-
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to implement the teachings of Jeong in the wireless communication device of Ismail.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have been a known way of implementing the teachings of Jeong.
Also not explicitly disclosed is wherein arranging the encoded bits comprises mapping each encoded bit to a location within a group of two or more modulation symbols, wherein a most significant bit of each modulation symbol includes a systematic bit.  However, Kim in an analogous art teaches a symbol mapping technique SMP for mapping systematic bits to high priority modulation positions (paragraphs 13, 80).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to arrange the systematic bits of Jeong in the MSB of each modulation symbol.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because Jeong teaches the MSB having the highest reliability in the modulation signal, and Kim suggests using those positions for the systematic bits.
Also not explicitly disclosed is a group of two or more modulation symbols; mapping each encoded bit to a location within the group of two or more modulation symbols; wherein the mapping comprises assigning the location for each encoded bit in order of relative priority to a most significant bit that is available across the group of two or more n to bn+3; bn+4 to bn+7), with each group ordered with high reliability symbols followed by low reliability symbols (see Fig. 8), wherein the mapping comprises assigning the location for each encoded bit based on a number of modulation symbols of the two or more modulation symbols (paragraph 75; 116 symbols) and a number of bits per modulation symbol (Fig. 8 and paragraph 79; four bits per symbol).  
Therefore, in applying the teachings of Jeong and Kim above, a skilled artisan would have assigned the high reliability most significant bit position to the systematic bits, and the low reliability positions to the parity bits as suggested by Kim since technique of Kim is an SMP technique (paragraph 13).  As shown by Choi in Fig. 8, each modulation symbol comprises two high reliability MSB positions followed by two low reliability positions.  Therefore, the ordering of the bits would have been applied “across the group of two or more modulation symbols” as claimed.
As per claim 12:	Ismail further teaches the apparatus of claim 11, wherein the processor is configured to reorder the stream of encoded bits according to the relative priority (paragraphs 30-31).
As per claim 16:	Jeong and Kim further teach the apparatus above, wherein lower priority bits are located in a least significant bit of each of the one or more modulation symbols (Kim 
As per claim 19:	 Jeong teaches the apparatus above, wherein the processor is configured to determine the relative priority of the systematic bits and the parity bits based on an encoding scheme of the LDPC code (Fig. 5; bit mapper 515 operates on data provided by the encoder 511, therefore it is necessarily based on the coding scheme of encoder 511).
As per claim 32:
	Jeong further teaches apparatus above, wherein the formula assigns the location for each encoded bit based on a number of symbols and a number of bits per symbol (Figs. 4B-4C; Tables 3 and 7; a 16-QAM modulation has 4 bits per symbol as opposed to 64-QAM which has 16 bits per symbol as shown in the figures.  Therefore, assigning the location for each encoded bit is necessarily based on a number of symbols and a number of bits per symbol because it depends on the selected modulation scheme, each of which has a different number of bits and symbols as shown in Fig. 4).

Claims 3, 13, 20, and 23 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jeong in view of Kim in view of Choi in view of Ismail in view of Myung et al (US Pat. Pub. 2010/0162073; hereinafter referred to as Myung).
As per claims 3, 13, 23:	Jeong et al teach the apparatus and method above.  Not explicitly disclosed is 
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to interleave the bits of Jeong et al.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because interleaving was a well-known technique to provide protection from error (Paragraph 7).
As per claim 20:	Jeong et al teach the apparatus of claim 11 above.  Not explicitly disclosed is wherein the parity bits are grouped by degree, and wherein the processor is configured to determine that each bit of a group of systematic bits or a group of parity bits having the same degree has the same relative priority.  However, Myung in an analogous art teaches the systematic bits and parity bits are grouped by degree (Fig. 5B; bits are grouped by high, intermediate, and low degree), and wherein determining the relative priority comprises determining that each bit of a group of systematic bits or a group of parity bits having the same degree has the same relative priority (Fig. 5; all intermediate degree bits have intermediate priority.  The same applies to high and low degree bits as well).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to organize the bits as shown by Myung.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because Jeong teaches mapping bits based on degree, and Myung would have provided a way or ordering based on degree that was required by Jeong.

Claim 10 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jeong in view of Kim in view of Choi in view of Myung.
As per claim 10:	Jeong et al teach the method of claim 1 above.  Not explicitly disclosed is wherein the systematic bits and parity bits are grouped by degree, and wherein determining the relative priority comprises determining that each bit of a group of systematic bits or a group of parity bits having the same degree has the same relative priority.  However, Myung in an analogous art teaches the systematic bits and parity bits are grouped by degree (Fig. 5B; bits are grouped by high, intermediate, and low degree), and wherein determining the relative priority comprises determining that each bit of a group of systematic bits or a group of parity bits having the same degree has the same relative priority (Fig. 5; all intermediate degree bits have intermediate priority.  The same applies to high and low degree bits as well).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to organize the bits as shown by Myung.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because Jeong teaches mapping bits based on degree, and Myung would have provided a way or ordering based on degree that was required by Jeong.

Allowable Subject Matter
Claims 31-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teach or fairly suggest each and every limitation as recited in claim 31, in addition to the limitations of the parent claim.  Claims 32-34 are objected to for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214.  The examiner can normally be reached on M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/STEVE N NGUYEN/Primary Examiner, Art Unit 2111